DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of the amended figures.

	The previously issued claim objections are hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(b) rejections are partially withdrawn in view of amended claim 20.  The 35 U.S.C. § 112(b) rejection is maintained as to claim 13, albeit for different reasons.  Refer to the rejection below for further details.

 	The Applicant’s arguments with respect to claims #1-14, and 16 in the reply filed on July 11, 2022 have been carefully considered, but are moot in view of the new grounds of rejection.

Claim Objections
 	As to claim 1, the Examiner suggests replacing “as to cover the second electrode” with “so as to cover the second electrode”.

 	Furthermore as to claim 1, the Examiner suggests replacing “wherein the conductive layer faces to the color filter” with “wherein the conductive layer faces  the color filter”.


 	As to claim 5, the Examiner suggests “one of IGZO, ITO, and IZO.”

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

 	As to claim 1, there is a lack of antecedent basis for “the conductive black matrices” (emphasis added).  Claim 1 recites “a conductive black matrix” (emphasis added) so there is a difference in number between matrix (singular) and matrices (plural).

 	As to claim 13, it is unclear to how “a first anode connection pattern formed as one body with the first electrode”.  First, it is unclear which structure corresponds to “a first anode connection pattern”.  Is it [ANO1] or [AN1]?   Second, FIGS. 5-9 fail to show either of these structures formed as one body with the first electrode ANO.  Replacement FIG. 4 shows AN1 corresponding to a dotted line but it is unclear if this dotted line is formed as one body with the first electrode.  Clarification is requested.

 	Furthermore as to claim 13, there is a lack of antecedent basis for “the adjacent sub-pixel” (emphasis added).

	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

 	Claims 1-7, 11, 12, 14, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee et al. (U.S. Patent Publication No. 2019/0140038 A1), and further in view of Kim (U.S. Patent Publication No. 2017/0125508 A1), hereafter “Kim”.

	
 	As to claim 1, Lee teaches:
A first substrate SUB1.  Lee teaches a corresponding OLED display in FIG. 3.

An organic light emitting diode OLED including a first electrode ANO, an organic layer OL, and a second electrode CAT, and disposed on the first substrate.

A second substrate SUB2 disposed over the first substrate.

A conductive black matrix EVL disposed on a surface of the second substrate that faces the first substrate.  Lee teaches the Evss line EVL may function as a black matrix.  See Lee, ¶ [0066].

A sealant SL bonding the first substrate and the second substrate.

A conductive fill material CFL filled between the first substrate and the second substrate.


A color filter CF disposed between the conductive black matrices.

 	However, Lee does not teach a conductive layer disposed on the second electrode as to cover the second electrode nor the conductive layer faces to the color filter disposed between the conductive black matrices.  
	On the other hand, Kim teaches a conductive layer CL faces to a color filter CF1, CF2 disposed between conductive black matrices BM.  See Kim, FIG. 5B.  Kim further teaches the conductive layer CL disposed on the second electrode CAT.  Id.
 	One of ordinary skill in the art before the effective filing date would have recognized that the incorporation of a conductive layer would yield the predictable benefit of maintaining a cell gap between opposing substrates and reducing power consumption by helping to maintain a uniform voltage distribution.  Id. at ⁋⁋ [0129], [0133], [0135].
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the conductive layer as taught by Kim into the overall display device as taught by Lee.

	As to claim 2, Kim teaches direct contact between the second electrode CAT and the conductive layer CL.  Id. at FIG. 5B.

 	As to claim 3, the combination of Lee and Kim teaches direct contact between Lee’s conductive layer CL and Kim’s conductive fill material CFL given that Lee’s conductive layer is formed in the space between first and second substrates that is occupied by the conductive fill material.  Id.


	As to claim 4, Lee teaches direct contact between the conductive fill material CFL and the conductive black matrix EVL.  See Lee, FIG. 3.

 	As to claim 5, Kim teaches the conductive layer CL includes one of IGZO, ITO and IZO.  See Kim, ⁋ [0116].


 	As to claim 6, Lee teaches the second electrode CAT comprises the same materials as Applicant’s second electrode.  See Lee, ⁋ [0062].  Since Kim teaches the same claimed conductive layer materials, Kim therefore teaches the conductive layer has a higher refractive index than the second electrode.

 	As to claim 7, Lee teaches copper, molybdenum, chromium, or titanium.  Id. at ¶ [0064].

 	As to claim 11, Lee teaches a thin film transistor T connected to the first electrode ANO of the organic light emitting diode.  Id. at FIG. 3.

 	As to claim 12, Lee teaches the second electrode CAT connected to a cathode power line PE2.  Id.

	As to claim 14, the combination of Lee and Kim teaches the conductive fill material CFL electrically connects the conductive layer and the conductive black matrix give than the conductive fill material is conductive and is interposed between the conductive layer and the conductive black matrix.  Id.
	
 	As to claim 16, Lee teaches the second electrode CAT connected to a cathode power line PE2.  See Lee, FIG. 3.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Lee and Kim as applied to claim 1, and further in view of Nakamura et al. (U.S. Patent Publication No. 2011/0084290 A1), hereafter “Nakamura”.

 	As to claim 8, Lee teaches a plurality of color filters.  See Lee, ¶ [0067].
 	However, neither Lee nor Kim teaches the plurality of color filters disposed in the conductive black matrix nor the conductive black matrix having a mesh shape in which the plurality of color filters are placed.
On the other hand, Nakamura teaches a conductive black matrix 211 having a mesh shape in which the plurality of color filters 210R, 210B, 210G are placed.  See Nakamura, FIG. 9.   
One of ordinary skill in the art before the effective filing date would have recognized that the substitution of a mesh shape would yield the predictable result of increased spatial efficiency.
 	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the color filters in a conductive black matrix mesh as taught by Nakamura for the color filter and conductive black matrix structure as taught by Lee and Kim.


No Prior Art Applied
 	No prior art has been applied to claims 9, 10, and 13 as currently written.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829